1
2
3
4
5
6
7
8                                      UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   PATRICK GLENN GOODWIN,                          )   Case No.: 1:17-cv-01604-LJO-JLT (HC)
                                                     )
12                     Petitioner,                   )   ORDER REASSIGNING CASE
                                                     )
13           v.                                      )   Old Case Number: 1:17-cv-01604-LJO-JLT
                                                     )
14   SPEARMAN, Warden,
                                                     )   New Case Number: 1:17-cv-01604-JLT
15                     Respondent.                   )
                                                     )
16                                                   )

17           The parties have indicated their willingness to consent to Magistrate Judge jurisdiction for all

18   further proceedings, including entry of final judgment as provided by 28 U.S.C. § 636(c)(1). (Doc. 19;

19   Doc. 20) Accordingly, the Court ORDERS:

20           1.        This case is REASSIGNED to Jennifer L. Thurston, Magistrate Judge, for all future

21   proceedings and RENUMBERED as 1:17-cv-01604-JLT. The parties shall use this number in all

22   future filings.

23
24   IT IS SO ORDERED.

25       Dated:        July 23, 2019                         /s/ Lawrence J. O’Neill _____
26                                                 UNITED STATES CHIEF DISTRICT JUDGE

27
28

                                                         1
